Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of the request under After Final Consideration Pilot Program (AFCP 2.0) filed on 4/22/2022.
Acknowledgment is made of the amendment filed on 4/22/2022. Claims 1,16 have been amended. 
The examiner suggested further amendment to enhance and clarify the claim structure.
On 5/8/2022 applicant approved the amendment suggested by the examiner, to be added by Examiner’s Amendment.
Claims 1-20 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in communication with applicant’s Attorney Michael O’Connell  (moconnell@innovationcounsel.com) on May 8, 2022.

Amendment of Claims (regarding the Amendment filed on 04/22/2022): 
Claim 1 – amend lines 7-8 as follows: 
-- extending in a specific direction and a pad portion disposed on the same layer as the line portion; the pad portion continuously and physically connected to the line portion in the same layer; --
Claim 16 – amend lines 3-4 as follows: 
-- extends in a specific direction and a pad portion disposed on the same layer as the line portion; the pad portion is continuously and [[is]] physically connected to the line portion in the same layer; --

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…a base layer defining a display area and a non-display area that is adjacent to the display area; a gate line disposed on the base layer, wherein the gate line comprises a line portion extending in a specific direction and a pad portion disposed on the same layer as the line portion; the pad portion continuously and physically connected to the line portion in the same layer; a first insulating layer disposed on the base layer and covering the gate line; and a test line overlapping the non-display area and disposed above the first insulating layer, wherein the test line covers a first contact hole defined in the first insulating layer and electrically contacts the pad portion of the gate line through the first contact hole.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2-20 are also allowed due to their virtue of dependency.
The primary reason for the allowance of the independent claim 16 is the inclusion of the limitation 
“…the gate line including a line portion that extends in a specific direction and a pad portion that is disposed on the same layer as the line portion; the pad portion is continuously and physically connected to the line portion in the same layer;
forming a first insulating layer on the first base layer to cover the gate line; etching a portion of the first insulating layer to form a first contact hole exposing at least a portion of the pad portion of the gate line; forming a test line above [[on]] the first insulating layer, the test line covering the first contact hole and electrically contacting the pad portion of the gate line through the first contact hole; and coupling a second base layer to the first base layer using an adhesive member.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 16. Claims 17-19 are also allowed due to their virtue of dependency.
The primary reason for the allowance of the independent claim 20 is the inclusion of the limitation 
“…a test line overlapping the non-display area, being disposed on the insulating layers and covering at least one contact hole defined in the insulating layer electrically contacting the pad portion of the signal line through the at least one contact hole, 
wherein the connection line portion, the line portion, and pad portion are disposed on the same layer as one another, wherein the test line comprises a test line portion which is extended in the specific direction and a test pad portion that is physically connected to the test line portion, wherein the test pad portion overlaps the pad portion in a plan view.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 20.
Kwak US 2012/0153310, Hong et al. US 2015/0144940 and Chang US 2010/0159695 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871